        Case 1:20-cv-01046-KG-GBW Document 3 Filed 12/11/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


MYRTIS PAULO HART,

        Plaintiff,

v.                                                            Civ. No. 20-cv-1046 KG-GBW

JOE LYTLE, et al,

        Defendants.


                                    ORDER OF DISMISSAL

        This matter is before the Court following Plaintiff’s failure to prosecute his civil rights

action. Plaintiff is incarcerated and pro se. He initiated this action on October 9, 2020 by filing

a Complaint for Violation of Civil Rights. (Doc. 1). By an Order entered November 6, 2020,

the Court directed Plaintiff to prepay the $400 filing fee or file a motion to proceed in forma

pauperis within thirty days. (Doc. 2) at 1. The Order warned that the failure to timely comply

will result in dismissal of the case without further notice. Plaintiff did not address the filing or

otherwise respond to the Order. Hence, the Court will dismiss this case without prejudice

pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute and comply with Orders. See Olsen v.

Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003) (“Rule 41(b) … has long been interpreted to

permit courts to dismiss actions sua sponte for a plaintiff's failure to prosecute or comply with the

… court’s orders.”).

        IT IS ORDERED:

        1. Plaintiff’s Complaint for Violation of Civil Rights (Doc. 1) is dismissed without

prejudice to refiling.
Case 1:20-cv-01046-KG-GBW Document 3 Filed 12/11/20 Page 2 of 2




2. The Court will enter a separate judgment closing the civil case.




                                     _________________________________
                                     UNITED STATES DISTRICT JUDGE




                                        2
